If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                       UNPUBLISHED
In re NOBLE, Minors.                                                   May 7, 2020

                                                                       No. 351033
                                                                       St. Clair Circuit Court
                                                                       Family Division
                                                                       LC No. 18-000225-NA


Before: M. J. KELLY, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Respondent-mother appeals as of the right the trial court’s order terminating her parental
rights to her children, SN and AN. We affirm.

        The trial court obtained jurisdiction over the minor children based upon respondent’s
admission to allegations in the Department of Health and Human Services’ (DHHS) petition that
respondent’s past and current substance abuse has impacted her ability to parent her minor
children; respondent consented to jurisdiction. At a later hearing to terminate respondent’s
parental rights, evidence was presented that during the course of the proceedings respondent had
engaged in criminal behavior, missed a significant number of visits with the children, had failed
to obtain employment or suitable housing, and failed to adequately address her substance abuse.
The trial court ultimately terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i), (g), and (j).

       On appeal, respondent argues that the trial court erred in finding that the statutory grounds
to terminate her parental rights to her children had been met because respondent simply needed
more time to complete the recommended programs, and she had a support system. We disagree.

        In order to terminate an individual’s parental rights, a trial court must find that a statutory
ground has been established by clear and convincing evidence. In re Moss, 301 Mich. App. 76, 80;
836 NW2d 182 (2013). This Court reviews the trial court’s findings regarding the statutory
termination grounds, and the trial court’s ultimate decision to terminate parental rights, for clear
error. MCR 3.977(K); In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). “A finding of
fact is clearly erroneous if the reviewing court has a definite and firm conviction that a mistake
has been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re Moss, 301 Mich. App. at 80. (citation and quotation marks omitted).


                                                 -1-
       Parental rights may be terminated under MCL 712A.19b(3)(c)(i), which provides that a
court may terminate parental rights if it finds, by clear and convincing evidence, the following:

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        There is no dispute that “182 days or more have elapsed since the issuance of an initial
dispositional order” under MCL 712A.19b(3)(c). In addition, the primary condition that led to the
children being placed in care at the beginning of this case was respondent’s substance abuse. AN
was born addicted to drugs and suffered withdrawals after birth. While AN was still in the hospital,
respondent suffered a drug overdose. Thus, the parent-agency agreement entered in this matter
required respondent to attend counseling, inpatient treatment, and AA/NA. Respondent was also
required to undergo drug screens and obtain employment and suitable housing. Evidence at the
termination hearing established that respondent did not attended inpatient treatment, or attend
AA/NA meetings. Respondent also failed, multiple times, to complete a drug rehabilitation
program and failed to appear for all but two scheduled drug screens and tested positive for screens
she did take. Respondent further had not obtained employment or adequate housing. In addition,
respondent’s failure to consistently appear for parenting time visits caused significant distress to
SN, resulting in him pulling out his hair and experiencing anger issues. Respondent’s lack of
progress, including failing to attend parenting time visits, failure to complete a rehabilitation
program, or submitting to drug screens, demonstrated that she could not rectify her addiction or
provide consistency for the children in a reasonable amount of time. There was thus clear and
convincing evidence presented to support the termination of parental rights pursuant to MCL
712A.19b(3)(c)(i).

       Although “[o]nly one statutory ground need be established by clear and convincing
evidence to terminate” a respondent’s parental rights, In re Ellis, 294 Mich. App. 30, 32; 817 NW2d
111 (2011), clear and convincing evidence also existed to terminate respondent’s parental rights
pursuant to MCL 712A.19b(3)(j). That subsection provides grounds for the court to terminate a
respondent’s parental rights if it finds, by clear and convincing evidence,

       [t]here is a reasonable likelihood, based on the conduct or capacity of the child’s
       parent, that the child will be harmed if he or she is returned to the home of the
       parent.

In determining that there was a statutory basis to terminate respondent’s parental rights under MCL
712A.19b(3)(j), the trial court considered that returning a child to the home of a parent addicted to
controlled substances would “clearly” be harmful. The court further noted that respondent
demonstrated throughout this case that she could not comply with the requirements necessary to
get her children back. Although she was afforded many opportunities to show that she was
addressing her addiction, she failed to submit to drug screens, attend rehabilitation, or consistently
attend visitations with her children. She also engaged in criminal behavior during the proceedings.


                                                 -2-
The court specifically considered AN’s and SN’s special needs, and that they would likely be
harmed in the care of respondent if respondent did not consistently meet the high level of care the
children required, including taking the children to multiple appointments on a consistent basis.
The court also pointed out that AN’s and SN’s special needs occurred as a result of respondent’s
use of controlled substances while she was pregnant with them. We are satisfied that the trial court
did not clearly err by finding that there was clear and convincing evidence to terminate
respondent’s parental rights under MCL 712A.19b(3)(j).

         We are also satisfied that, contrary to respondent’s argument otherwise, the trial court did
not clearly err by finding that termination of respondent’s rights was in the children’s best interests.
“If the court finds that there are grounds for termination of parental rights and that termination of
parental rights is in the child’s best interests, the court shall order termination of parental rights
and order that additional efforts for reunification of the child with the parent not be made.” MCL
712A.19b(5). “[W]hether termination of parental rights is in the best interest of the child must be
proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. at 90. This Court reviews
the trial court’s ruling that termination is in the child’s best interests for clear error. In re Hudson,
294 Mich. App. 261, 268; 817 NW2d 115 (2011). In reviewing a determination of the best interests
of the child, this Court “focus[es] on the child rather than the parent.” In re Schadler, 315 Mich
App 406, 411; 890 NW2d 676 (2016).

        In making a best interest evaluation, “[t]he trial court should weigh all the evidence
available to determine the children’s best interests.” In re White, 303 Mich. App. 701, 713; 846
NW2d 61 (2014). A trial court may consider a number of factors in determining whether
termination of parental rights is in the child’s best interest, including: the child’s bond to the parent,
the parent’s parenting ability, the child’s need for permanency, stability, and finality, and the
advantages of a foster home over the parent’s home. In re Olive/Metts Minors, 297 Mich. App. 35,
41-42; 823 NW2d 144 (2012). In addition, the trial court may also consider “a parent’s history of
domestic violence, the parent’s compliance with his or her case service plan, the parent’s visitation
history with the child, the children’s well-being while in care, and the possibility of adoption.” In
re White, 303 Mich. App. at 714.

        Here, respondent failed to demonstrate she could provide the children with safety and
consistency. Despite numerous attempts at sobriety, she was unable to overcome her drug
addiction. Both children were exposed to this drug abuse—AN was born addicted to drugs and
SN was present during respondent’s drug overdose. Respondent was never able to establish a
suitable home for either child and was without income to support them. As the trial court found,
respondent was unable or unwilling to provide the children with the security and stability that they
needed. The court also considered that neither SN nor AN seemed to be particularly bonded to
respondent; AN had never resided with respondent, and any bond SN had with respondent only
resulted in difficulty and distress for SN when respondent failed to show up to parenting time
visits. The children had developed a strong bond with their foster parents, and were in a home that
provided stability that was beneficial to the children.

        While it is true that respondent voluntarily enrolled in courses and a 12-step program
during her incarceration in an effort to demonstrate her strides toward sobriety, throughout the
entirety of this case she failed to attend many of the parenting time visits, to submit to numerous
drug screens, or to make progress in a rehabilitation program. Thus, she has not demonstrated a


                                                   -3-
willingness or ability to address her drug use, housing, or employment situations while not
incarcerated despite numerous opportunities to do so. Respondent failed to comply with her
parent-agency agreement almost without exception. And, while respondent argues that she should
have been given more time to participate in services and demonstrate that she should have custody
of her children, the children have been outside of her care for over a year with a multitude of
services offered and not followed. Given the children’s young ages and special needs, they deserve
permanency and stability.

       Affirmed.



                                                            /s/ Michael J. Kelly
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Deborah A. Servitto




                                               -4-